  Case 13-12829         Doc 79     Filed 01/07/19 Entered 01/07/19 08:44:39              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-12829
         Deborah A Gatling

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/28/2013, and was converted to chapter 13 on 07/11/2013.

         2) The plan was confirmed on 03/31/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/01/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,838.92.

         10) Amount of unsecured claims discharged without payment: $359,090.68.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-12829        Doc 79      Filed 01/07/19 Entered 01/07/19 08:44:39                   Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $234,591.39
       Less amount refunded to debtor                             $2.79

NET RECEIPTS:                                                                              $234,588.60


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $0.00
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                 $10,128.90
    Other                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                            $10,128.90

Attorney fees paid and disclosed by debtor:                $3,000.00


Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal        Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
ADVANTAGE ASSETS INC            Unsecured      6,034.00       6,034.15      6,034.15        454.81          0.00
AMERICOLLECT INC                Unsecured           0.00           NA            NA            0.00         0.00
AMOS FINANCIAL                  Unsecured     21,067.64     22,558.54     22,558.54       1,700.31          0.00
AT&T                            Unsecured         152.00           NA            NA            0.00         0.00
Bank of America                 Unsecured     13,612.00            NA            NA            0.00         0.00
Bk Of Amer                      Unsecured     15,574.00            NA            NA            0.00         0.00
CAP ONE                         Unsecured         249.00           NA            NA            0.00         0.00
CHASE                           Unsecured           0.00           NA            NA            0.00         0.00
COMED                           Unsecured         123.09           NA            NA            0.00         0.00
COMED                           Unsecured         251.73           NA            NA            0.00         0.00
COMED                           Unsecured         343.16           NA            NA            0.00         0.00
COMMONWEALTH EDISON             Unsecured         428.89      1,278.75      1,278.75          96.38         0.00
COOK COUNTY TREASURER           Secured              NA            NA            NA            0.00         0.00
DRAPER & KRAMER INC             Unsecured           0.00           NA            NA            0.00         0.00
Expo/Cbna                       Unsecured      7,744.00            NA            NA            0.00         0.00
FIFTH THIRD MTG CO              Unsecured    316,126.00           0.00   291,332.45      21,958.72          0.00
FIFTH THIRD MTG CO              Secured      162,333.00    476,332.45    185,000.00     185,000.00    14,180.10
HSBC                            Unsecured          60.00           NA            NA            0.00         0.00
LORD & TAYLOR                   Unsecured         699.00           NA            NA            0.00         0.00
Midland Funding                 Unsecured         376.00           NA            NA            0.00         0.00
NORDSTROM FSB                   Unsecured      3,560.00            NA            NA            0.00         0.00
Peoples Engy                    Unsecured         675.00           NA            NA            0.00         0.00
Peoples Engy                    Unsecured           0.00           NA            NA            0.00         0.00
Peoples Engy                    Unsecured           0.00           NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00           NA            NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         742.68           NA            NA            0.00         0.00
PORTFOLIO RECOVERY ASSOC        Unsecured         965.00           NA            NA            0.00         0.00
PRA RECEIVABLES MGMT            Unsecured           0.00        425.70        425.70          32.09         0.00
PYOD LLC                        Unsecured            NA       6,465.03      6,465.03        487.29          0.00
SECOND ROUND LP                 Unsecured      4,565.00            NA            NA            0.00         0.00
SPRINGLEAF FINANCIAL SERVICES   Secured        6,465.00            NA         550.00        550.00          0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-12829     Doc 79     Filed 01/07/19 Entered 01/07/19 08:44:39                  Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim        Claim        Claim         Principal       Int.
Name                           Class    Scheduled     Asserted     Allowed          Paid          Paid
THD/CBNA                    Unsecured      6,034.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                        Claim          Principal                 Interest
                                                      Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                           $185,000.00       $185,000.00             $14,180.10
      Mortgage Arrearage                               $0.00             $0.00                  $0.00
      Debt Secured by Vehicle                          $0.00             $0.00                  $0.00
      All Other Secured                              $550.00           $550.00                  $0.00
TOTAL SECURED:                                   $185,550.00       $185,550.00             $14,180.10

Priority Unsecured Payments:
       Domestic Support Arrearage                       $0.00                 $0.00               $0.00
       Domestic Support Ongoing                         $0.00                 $0.00               $0.00
       All Other Priority                               $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                         $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                      $328,094.62        $24,729.60                    $0.00


Disbursements:

       Expenses of Administration                      $10,128.90
       Disbursements to Creditors                     $224,459.70

TOTAL DISBURSEMENTS :                                                                 $234,588.60




UST Form 101-13-FR-S (09/01/2009)
  Case 13-12829         Doc 79      Filed 01/07/19 Entered 01/07/19 08:44:39                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
